        Case 1:16-cv-03311-ELH Document 133-1 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MARYLAND SHALL ISSUE, INC., et al.,             )
                                                 )
 Plaintiffs,                                     )
                                                 )
 v.                                              ) Case No. 16-cv-3311-ELH
                                                 )
 LAWRENCE HOGAN, et al.,                         )
                                                 )
 Defendants.                                     )


                                            ORDER

       Upon consideration of the Plaintiffs’ Motion to Strike Opinions of Defendants’ Experts

James Johnson, James Russell, and Daniel Webster, any opposition thereto, and the entire record

in this case, it is this ____ day of ____________ 2021, by the United States District Court for the

District of Maryland, ORDERED:

       1.      That the Plaintiffs’ Motion to Strike Opinions of Defendants’ Experts James

Johnson, James Russell, and Daniel Webster be, and hereby is, GRANTED; and

       2.      That paragraphs 7–15, 17–18 of James Johnson’s declaration (ECF 125-14),

paragraphs 13, 17–25 in James Russell’s declaration (ECF 125-13), paragraphs 8–20 in Daniel

Webster’s declaration (ECF 125-11), and paragraphs 5–8 in Daniel Webster’s second

supplemental declaration (ECF 125-12) are stricken from the record and Defendants are precluding

from relying upon them.



                                             _______________________________
                                             Ellen Lipton Hollander
                                             United States District Judge
